—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 20, 1995, which denied defendants-appellants’ motion to vacate a default judgment, unanimously affirmed, with costs.
Vacatur of the default judgment herein is unwarranted. Appellants, who were granted an extension of time to file opposing papers and were informed by the motion court of the date for oral arguments, fail to show a reasonable excuse for not opposing the motions to strike their answers. Nor do appellants show a meritorious defense to plaintiff’s claims based on a series of loans to the corporate appellant, guaranteed by the individual appellant, by alleging that defendants-respondents insurance companies have refused to pay their claims on certain damaged goods. That is not a defense to plaintiffs claims (Gray v B. R. Trucking Co., 59 NY2d 649), but a cross claim against appellants’ codefendants that appellants may still prosecute, if so advised. Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.